Opinión disidente
del Juez Presidente Señor Negrón Fernán-dez
en la cual concurre el Juez Asociado Señor Santana Becerra.
En San Juan, Puerto Rico, a 21 de febrero de 1969
El Tribunal ha decretado la destitución de la querellada como Juez de Distrito al determinar que “todos los cargos *17fueron probados y que todos tomados en conjunto justifican la destitución de la querellada.” No puedo concurrir en ese resultado.
Yo también, como parte del Tribunal que escuchó la ex-tensa y conflictiva prueba pasada en este procedimiento du-rante cinco días consecutivos, he buscado el fondo de verdad que el juzgador quiere siempre descubrir en la prueba que ante él desfila, para llegar a la convicción moral de la certeza de los hechos y dejar así satisfecha su conciencia judicial.
Creo que en un procedimiento contra un juez por cargos de conducta inmoral, no debemos ser menos exigentes en la norma sobre el grado de prueba requerido para la destitu-ción — porque el procedimiento se caracterice como mi generis —que en la norma sobre el grado de prueba requerido para una convicción en un procedimiento de naturaleza penal. La razón me parece evidente: en un procedimiento penal se puede perder la libertad, pero ésta puede recobrarse. En un procedimiento contra un juez por cargos de conducta inmoral, la destitución por sí misma destruye su reputación como persona humana — y ésa sí que es difícil de recobrar.
La prueba en contra de la querellada, en general, está viciada por el interés, la animosidad, la persecución y algún asomo también de acción concertada conspiratoria, que no lleva a mi conciencia, en extremos de los considerados más graves por el Tribunal, la convicción moral de su veracidad; y aun en algunos de esos extremos, por las circunstancias con-currentes, como en otros que no han sido considerados tan graves, resulta insuficiente y desvirtuada en su esencia para el rigor de una penalidad de destitución, aun si hiciéramos caso omiso de la prueba de descargo. Los factores de interés, de animosidad, de persecución, de acción concertada conspi-ratoria, son factores vitales del proceso judicial para deter-minar la confiabilidad de los testimonios y poder llegar con razonable certeza a la entraña de la verdad.
*18Como fondo en el cuadro general de la prueba de cargo puede advertirse una alarmante y peligrosa situación, que pudiera caracterizarse de casi un estado de sitio policial de la judicatura, y en este caso de la querellada, en virtud de órdenes verbales y escritas de 1a, Superintendencia — desde y antes del 14 de enero de 1965 — de observar la conducta “de todos los magistrados, la más mínima irregularidad que co-metieran reportarla.” Este cuadro de vigilancia policial surge durante el testimonio del querellante, — que a continuación transcribo — el Teniente Primero de la Policía, Julio López López, quien estuvo destacado en Juana Díaz, sede de la Sala del Tribunal de Distrito que presidía la querellada, durante parte del tiempo en que ésta ejerció allí sus funciones, y a quien ésta formuló cargos ante el Superintendente de la Policía:
“Hon. Juez Blanco Lugo :
P. Teniente, esta mañana cuando usted declaraba, a pre-guntas del licenciado Viera Martínez, indicó, que había recibido órdenes escritas del Cuartel, de observar la conducta de la Juez Jackson.
R. Umjú. De todos los Magistrados, la más mínima irregu-laridad que cometieran reportarla.
P. ¿De qué Cuarteles es que usted ha recibido órdenes de observar la conducta de los Jueces?
R. Eh . . . Del Cuartel General y tengo el documento allí.
P. ¿Tiene el documento consigo?
R. Sí, señor. Se le puede mostrar.
P. A mi me gustaría ver ese documento.
Hon. Juez Santana Becerra :
A mi también.
R. Ordenes verbales y escritas.
“Hon. Juez Blanco Lugo :
P. ¿Usted tendría la bondad de buscar el documento?
R. Con mucho gusto. (Pausa.) Y tenemos dos circulares más.
Hon. Juez Presidente:
Vaya a la silla de testigos.
*19R. Perdone. Tenemos dos circulares más, para informar cualquier irregularidad de cualquier funcionario, ahora, re-ciente.
“Hon. Juez Blanco Lugo :
P. Pero, ¿hay una específica, sobre los Jueces?
R. Esto no podíamos llamarle una circular, sino que éstas son reuniones que celebra el Superintendente periódicamente con todos los Jefes o los' Jefes más grandes, entonces, sacan la minuta que se lleva y entonces, el Comandante de Area, reúne a todos los Comandantes de Distrito y les informan lo que hay y después, ellos mandan por escrito lo que se acordó.
P. ¿Usted tendría la bondad de mostrarle ese documento, tanto a los señores Fiscales como a la defensa?
R. Déjeme buscar y perdone. (Pausa.) Este es el docu-mento. Digo, y una cosa. Fíjese la lista de todos los asistentes y se sacan múltiples asuntos, entre ellos ése. Déjeme buscar a ver donde está. Y esto fue lo más que motivó que yo enviara esa querella, porque estaba faltando a mi deber ya. Mírelo, aquí está subrayado, en letras rojas. Fue con fecha antes de yo enviar la querella que llegó eso.
P. ¿Las partes tienen algún reparo a que ese documento permanezca en evidencia, para ilustración del Tribunal?
Lodo. Viera Martínez :
Por nuestra parte ninguna.
Hon. Fiscal Aponte :
Ninguna.
Hon. Fiscal Noriega :
Por nuestra parte ninguna.
Hon. Fiscal Aponte :
Por nuestra parte ninguna. Yo lo iba a echar hasta para el récord. Leer la parte pertinente para los efectos de récord. Es muy importante relacionada con el récord.
Hon. Juez Ramírez Bages :
¿De qué fecha es?
Lcdo. Viera Martínez :
Tiene fecha del 14 de enero de 1965.
R. Eh . . . ¿Se puede hacer una pregunta?
Hon. Juez Presidente:
Un momento.
*20R. Es que eso tiene muchas cosas ahí.
Hon. Fiscal Aponte:
Señores del Tribunal, apelando por la pureza del procedi-miento, como ese memorial tiene otras cosas que no tienen que ver con lo envuelto en este procedimiento. . . .
R. Muchas cosas confidenciales allí.
Hon. Fiscal Aponte :
No tendríamos ningún inconveniente en que vaciaran para el récord todo lo que se relaciona con los Jueces, a que se ha referido el testigo, contestando la pregunta del Hon. Juez Aso-ciado, señor Blanco Lugo, está ahí en colorado, en rojo. Tiene otros asuntos.
Lcdo. Viera Martínez :
Bueno, a mi me parece que el ... el ... el documento puede quedar, porque se refiere entre ellos a que en esa reunión estuvieron periodistas, de manera que, no era una reunión, posiblemente privada, sino. . . .
Hon. Fiscal Aponte :
Pero, la parte pertinente de ese documento, a mi juicio, traída por el Honorable Juez Blanco Lugo, es sobre los Jueces. Hon. Fiscal Figueroa:
Y eso es lo único material y pertinente.
Hon. Fiscal Aponte :
Eso es lo material y pertinente.
Hon. Juez Presidente:
¿La propuesta del Fiscal es que se vacíe en récord esta parte ?
Hon. Fiscal Aponte :
El que está allí en rojo, señor Juez, sí, esa es la propuesta nuestra.
Hon. Juez Presidente:
¿ Que se vacíe en el récord ?
Hon. Fiscal Aponte :
Sí, señor.
Hon. Juez Presidente:
¿Hay objeción?
Lcdo. Viera Martínez :
No, no hay objeción.
*21Lcdo. Velázquez Rivera :
No hay objeción.
Lcdo. Tormes :
No tenemos objeción.
Hon. Juez Presidente:
Entonces. . . .
Lcdo. Viera Martínez :
¿Podría el Tribunal permitirme una o dos preguntas adicio-nales ?
Hon. Juez Presidente:
Sí. ¿ Como dice el letrado ?
Lcdo. Viera Martínez :
¿Podría el Tribunal permitirme una o dos preguntas adicio-nales, sobre este extremo al ... ?
Hon. Juez Presidente:
Vamos a disponer dentro de un momento.
Lcdo. Viera Martínez :
Sí, señor.
Hon. Juez Presidente:
Dentro de un momento continuaremos.
“Hon. Juez Blanco Lugo :
Al señor Secretario, si me hace el favor.
Hon. Juez Presidente:
El documento va a marcar como identificación dos romano. Permanecerá en el récord, la parte que está encuadrada en línea roja, que se refiere al Juez y el documento en su totalidad quedará, por su naturaleza confidencial en el propio Tribunal, para vaciar en récord, la parte que se refiere a Juez, que está enmarcada en líneas rojas. El señor Secretario puede ir leyén-dola.
Sr. Secretario:
‘Actuaciones Jueces. El licenciado Olivo, distribuyó opinión reciente del Tribunal Supremo, sobre arrestos. Habló sobre entrevista con el licenciado Mangual, Administrador General de los Tribunales, quien desea saber donde se observen irre-gularidades de los Jueces, ausencias en fines de semana, pro-blemas al someter casos, opiniones o actuaciones adversas, *22insultos y abogados posponiendo casos, esperando jueces espe-cíficos, se envíen estos informes a operaciones de campo.’
Hon. Juez Presidente:
Se refiere a un documento de 14 de enero de 1965, al que hizo referencia el testigo, Teniente López López. Continúe, le-trado.
Lodo. Viera Martínez :
¿Me permite el Tribunal?
P. Eh . . . Señor Teniente López, eh . . . , ¿fue a base de ese memorando, que usted, eh . . . , se dedicó a buscar evi-dencia, con relación a la Juez Jackson?
R. Bueno, eso motivó que yo fuera apuntando y esas cosas, porque ya esa era una orden específica y el Comandante de Zona, que vive allí y tenía conocimiento por información de todas esas irregularidades de la Juez y viajes. . . .
P. Por eso. Pero, ¿si fue a base de ese memorando que usted mencionó?
R. Eso influyó poderosamente también.
P. Influyó poderosamente. ¿Había algún otro memorando anterior a ese de 14 de enero del ’65?
R. Eh . . . Verbalmente, porque eso llega a unos cuantos meses; verbalmente ya nos habían dicho, de que cualquier irre-gularidad de la Juez, se lo informáramos.
P. ¿Irregularidades de quién, de la Juez?
R. De los Jueces.” (1)
*23Ante ese cuadro general, y sin pretender hacer un análisis del testimonio individual de cada testigo en cuanto a su ani-mosidad o interés en contra de la querellada, veamos breve-mente algunos aspectos específicos del caso.
El Tribunal considera que el más grave de los ocho cargos imputados es el cargo quinto, que consta de dos partes; y estima probado que en dos ocasiones distintas la querellada intervino con testigos para variar ilegalmente la prueba. En la primera ocasión — se concluye por el Tribunal — la quere-llada intervino con el policía Ramón Antonio Rolón y lo instó a que variase su declaración. La declaración de Rolón es sen-cillamente increíble, porque la imputación que este testigo le hace a la querellada de que lo instó, momentos antes de un juicio por daños maliciosos contra un acusado de nombre Loubriel (en cuyo caso la querellada había encontrado causa probable y se iba a ventilar ante otro magistrado ese día) a que declarara “que en ningún momento había visto los daños, ocurridos por el ganado del señor Loubriel al señor González y que el señor Ramón Ferrer era un buscón, y el señor Loubriel era un hombre bueno” no se vincula a moti-vación racional o interés alguno de parte de la querellada para que ésta quisiera instar a dicho testigo a negar un hecho que a la propia querellada le sirvió de base para hacer su determinación de causa probable contra el señor Loubriel. De otro lado, tanto el perjudicado, Ramón Ferrer, como el mayordomo de su finca, eran testigos presenciales de los he-*24chos que se imputaban como delito y ambos estaban presentes en el Tribunal ese día para declarar. Lo que sí surge, por el contrario, del interrogatorio de este testigo, así como de la prueba documental de la querellada, es que ésta había deter-minado causa probable anteriormente contra Rolón por un delito de acometimiento y agresión grave. (Exhibit F de la querellada.) Eso sí establece vinculo de interés, motivación o animosidad para desacreditar su testimonio, aparte de que el testimonio del abogado Wilfredo Colón Pagán, quien declaró como testigo de descargo, y a cuyo testimonio doy entero crédito, disipa todo vestigio de certeza en cuanto a la impu-tación hecha a la Juez. Así se expresó dicho letrado:
“P — Compañero Colón, ¿usted conoció al Sr. Jorge Loubriel?
R — Mi cliente.
P — ¿Podría decirnos si en alguna ocasión usted lo repre-sentó en algún asunto que se tramitara en el Tribunal de Dis-trito de Juana Díaz?
R — Sí, señor.
P — ¿Qué asunto?
R — Era un asunto donde se le acusaba a mi cliente por daños maliciosos. Porque se le habían extraviado unos animales pro-piedad de él y habían causado daños en unos cultivos pertene-cientes a otra persona que no me acuerdo el nombre ahora.
Lie. Viera Martínez :
P — ¿Usted podría decirnos qué juez determinó causa en ese asunto ?
R — La determinación de causa probable fue hecha por la Hon. Juez Modesta Jackson.
P — ¿Y luego se señaló la vista para juicio?
R — Sí, señor.
P — ¿Compareció usted como abogado del Sr. Loubriel a este juicio?
R — Así fue.
P — ¿Quién era el magistrado que presidía la Sala en ocasión en que se celebró el juicio?
R — El Hon. Norberto Benitez.
p — ¿Usted conoce al policía Ramón Antonio Rolón?
R — Sí.
*25P — ¿Tenía alguna relación ese policía con ese caso?
R — Fue el policía que investigó y sometió el caso a la Juez Jackson.
P — ¿Recuerda usted haber visto al Sr. Policía Eamón Antonio Eolón en la fecha en que se iba a celebrar el juicio?
E — Sí, señor.
P — ¿Puede indicar en la forma más breve posible, cómo se desarrolló el proceso en la Corte?
E — Se llamó el caso y compareció el Sr. Loubriel repre-sentado por este abogado. Se juramentaron los testigos y una vez se sentó el policía Eolón a declarar nosotros le hicimos un planteamiento de derecho al Tribunal y el Tribunal lo declaró con lugar. El planteamiento nuestro consistió en que no procedía una acción criminal contra nuestro representado por los daños que habían causado sus animales a esta vegetación o a estos frutos y sí procedía más bien una acción de daños y perjuicios donde se requiere una responsabilidad absoluta y el juez recogió nuestra moción, nuestra petición; la declaró con lugar y reco-mendó al perjudicado que incoara una acción civil contra nuestro defendido.”
Sobre la segunda parte del cargo quinto el Tribunal con-cluye que la querellada “intimidó a un niño de 12 años de edad, de sexto grado de escuela, que sería testigo en un caso, para que éste no declarase en contra de determinada persona.” El niño José Antonio Santiago Rodríguez, quien a la fecha de la vista ante este Tribunal dijo tener 12 años de edad, declaró que con motivo de un accidente que él había presenciado en Juana Díaz en que el señor Domingo Ramos “atrapilló” a su hijo Carlos Ramos con una pick up fue llevado a la corte junto a otro menor que según él había visto también el accidente, y que allí la querellada le dijo que si declaraba en contra de Domingo Ramos lo mandaba a la correccional, por lo cual no se atrevió a hablar. Este niño, por sus vacilaciones y falta de recuerdo en cuanto a algunos hechos y circunstancias que formaban parte del momento específico en que dice que la juez lo amenazó para que no declarara, resulta poco confiable, si no increíble, para de-*26clarar incursa a la querellada en conducta que según pala-bras del Tribunal, “envuelve una inmoralidad en el más profundo sentido de la palabra”, constituye “una herida mortal dirigida al corazón del procedimiento judicial: la ve-racidad de la prueba.” Pero aparte de la poca confiabilidad en la declaración de este testigo, su testimonio es el único que se ofrece a este Tribunal para probar esa parte del cargo quinto, a pesar de que según dicho menor, al amenazarlo la juez con enviarlo a la correccional si declaraba en contra de Domingo Ramos, estaban presentes el policía, Domingo Ramos (el acusado), Carlos Ramos' (el perjudicado), y un abogado. (Otro menor que también estaba presente, ya a la fecha de la vista había fallecido.) Sin embargo, el sargento Hipólito Díaz López, quien sometió el caso a la querellada, al declarar ante este Tribunal como testigo de descargo, dijo que en dicha ocasión el menor José Antonio Santiago Rodrí-guez y otro menor de apellido Ortiz no se ponían de acuerdo, uno decía una cosa y el otro, otra, y entonces la juez le ordenó al sargento que fuera al sitio del accidente con los testigos para que le explicaran sobre el terreno los hechos y al regresar ante la juez, estando presentes los señores Domingo y Carlos Ramos, el Lie. Wilfredo Colón y el Sub-márshal Díaz, continuaron discrepando los menores entre sí, determinando la juez que no había causa probable. La juez, según el sargento Díaz López, en ningún momento amenazó o instó a los menores a que no declararan contra el señor Domingo Ramos. “Nada de eso ocurrió allí” declaró el sar-gento. La juez, por el contrario, le hizo la observación al menor de apellido Ortiz de que allí no se iba a mentir, que dijera la verdad.
El abogado Wilfredo Colón Pagán, quien representó al acusado Domingo Ramos en la vista sobre determinación de causa probable ante la querellada, en su declaración ante este Tribunal, ratificó la declaración del sargento Díaz López en cuanto a la discrepancia y confusión entre los dos menores al *27explicar los hechos, y desvirtuó totalmente la declaración del menor en que se fundó este cargo, negando que hubiere hecho la juez amenaza alguna a dichos menores, y explicando: “en la forma y manera que estos menores declararon era confuso, porque uno decía que estaba de espalda, otro decía que solamente había escuchado un chirrido de frenos, o sea, que no guardaban lógica en la forma en que se ubicaban, no había lógica en lo que decían, y a los fines de poder deter-minar la veracidad, pues la juez ordenó al sargento Díaz que se trasladara con los menores al lugar donde ellos decían que había ocurrido ese accidente, para que le mostraran allí dónde era que ellos se encontraban. Entonces, el sargento a su vez informase al tribunal.”
A preguntas de uno de los Jueces de este Tribunal el abogado Colón Pagán declaró, además, lo siguiente:
“Hon. Juez Blanco Lugo :
Una pregunta, compañero. ¿Esa vista a la cual usted com-pareció fue varios días después de haber ocurrido los hechos que dieron margen a la queja o el mismo día?
Testigo :
Fue el mismo día, Hon. Juez.
Hon. Juez Blanco Lugo :
¿El mismo día? ¿Usted sabe si el policía, o la persona que fue a someter el caso llevaba algún proyecto de denuncia o de acusación preparada?
R — No lo recuerdo, Vuestro Honor.
P — El hijo del Sr. Ramos, o sea, el perjudicado, ¿declaró ante la Sra. Juez?
R — Sí. El declaró y sucede que esta persona está padeciendo de sus facultades mentales hace algún tiempo y con frecuencia comparecía al negocio de su padre y le insultaba pidiéndole que le diera la herencia que a él le pertenecía. El padre, cuando tra-taba de calmarlo, o algo, pues entonces él lo amenazaba con matar a una hijita de crianza que Don Domingo tiene, o sea, que la están criando. Ella no sabía que era hija adoptiva. Y compareció a la residencia de Don Domingo y hacía amagues con cuchillos y cosas. Y alteraba a la familia. Entonces tenían *28que llamar a Don Domingo inmediatamente y era una lucha entre padre e hijo peleando por una herencia.
Hon. Juez Blanco Lugo :
¿Entonces, definitivamente, el día que usted compareció asis-tiendo a Don Domingo Ramos fue el mismo día del accidente? Testigo :
El mismo día.
Hon. Juez Blanco Lugo :
Muchas gracias.
Hon. Fiscal Figueroa:
Ninguna otra pregunta.
Hon. Juez Santana Becerra:
¿El hijo estaba allí presente?
Testigo :
Sí, señor.
Hon. Juez Santana Becerra:
¿Demostraba golpes, heridas, o algo?
Testigo :
No le vimos golpes ni heridas y tan es así que la que lo es-taba incitando a que declarara en contra del padre era la esposa de él y tan pronto salió del tribunal nos reunimos un grupo de personas con Domingo mismo, Domingo Ramos, a ver que el hijo salió caminando normalmente. Caminando no, iba casi co-rriendo. Esto era más bien un feudo familiar que no tendrá solución nunca.”
No veo cómo puede este Tribunal declarar probado, en sus dos modalidades imputadas, un cargo de tan graves implica-ciones morales con prueba de tan dudosa credibilidad y com-pletamente desvirtuada, sin indicio de motivación o funda-mento racional alguno en la conducta humana para la dere-licción del deber que se atribuye a la querellada.
El otro cargo considerado sumamente grave por el Tribunal es el séptimo, por el cual se imputa a la querellada haber citado oficialmente ante ella a la señora Emma Rita Franceschi “con el único fin de amonestarle en forma des-considerada y sin motivo o querella alguna” en su contra.
*29Aunque fue impropio que la querellada, como juez, hi-ciera uso del poder coactivo del tribunal para hacer compa-recer ante ella a una persona contra quien tenía algún mo-tivo personal de resentimiento con el fin de hacerle amonesta-ciones que en todo caso, de ser procedentes, hubiere corres-pondido a un juez distinto hacer — de haberse quejado la querellada ante otro magistrado por los hechos que moti-varon su citación a la señora Franceschi — creo que la relación previa entre ambas (la querellada había vivido durante al-gunos meses en la casa de la señora Franceschi) pudo ha-berla llevado a subestimar la importancia de esa actuación errónea. A preguntas del fiscal, la señora Franceschi declaró ante este Tribunal:
“P — Le explicó la Juez Jackson el fin de la citación, el pro-pósito de la citación?
R — Ella me explicó que me había citado en esa ocasión para amonestarme por el hecho de que según le habían dicho a ella, yo acostumbraba a decir que ella en mi casa yo la mantenía y que ella era de color y que ella quería hacerme constar que eso le afectaba su moral y su manera de comportarse y que en esta ocasión me estaba amonestando pero que en cualquier otra ocasión me pondría presa.
Hon. Fiscal Vizcarrondo:
P — En relación a esa manifestación de la juez usted le con-testó ?
R — Bueno, yo sencillamente le dije a ella que me parecía que el motivo ¿verdad? de la citación era una cosa aparente-mente, lo que llamamos en términos generales, chismes de co-madres, porque era una cosa tan . . . tan ... En primer lugar yo no lo había comentado. Ella me dijo que un empleado de la casa de comercio que está frente a mi casa le había dicho que yo sentada en el balcón de mi casa había hecho esos comentarios con otra persona. Que ... da la casualidad que ella nombró la casa un día que ese negocio está cerrado ¿verdad? así que yo en realidad le dije que yo no lo había dicho. Era su palabra contra la mía. Naturalmente, ella tenía el privilegio de con-denarme y yo el privilegio de defenderme.
*30P — Entonces ¿no había ningún caso, ninguna querella en contra suya?
R — Solamente que esa razón me dió ella. No había nadie más que ella y yo en ese cuarto.
: — Nada más.”
Por lo que declaró la señora Franceschi en la vista, me parece extrema la severidad de la conclusión del Tribunal sobre este cargo. En cuanto al cargo segundo — por el que se imputa a la querellada haber increpado fuertemente de pala-bras a otra señora en el curso de una investigación, atri-buyendo a ésta tener una casa “de lenocinio donde frecuentan parejas a tener contacto carnal” — en mi apreciación de la prueba desfilada, por las expresiones y actitud de los tes-tigos al declarar, y ante el vicio general de que adolece la prueba de cargo que he apuntado antes, no puedo darlo por establecido.
En cuanto al cuarto cargo, que se refiere a dos matrimo-nios celebrados por la querellada de dos niñas de trece años de edad, es de rigor apuntar que si bien la querellada celebró dichos matrimonios — no obstante las indicaciones que le hi-ciera un funcionario de larga experiencia en su Sala, el Al-guacil Delfín Cosme, y la prueba sobre la edad de las me-nores, consistente en las certificaciones de nacimiento — exis-ten a mi juicio poderosos atenuantes, de ley y de hecho, que aminoran la inobservancia de la querellada de la incapacidad de las menores para contraer matrimonio a sus respectivas edades.
El inciso primero del Art. 83 del Código Civil de España, “base directriz del inciso 3 del 70 nuestro”, Fernández v. García, 75 D.P.R. 472, 476 (1953), tal como rigió en Puerto Rico hasta la adopción de nuestro Código Civil revisado, y continúa en vigor en España, establecía la edad de pubertad legal en el varón en catorce años y en la mujer en los doce años. Los varones menores de catorce años y las mujeres menores de doce eran incapaces para contraer matrimonio. *31Nuestro Código Civil siguiendo las recomendaciones de la Comisión para Revisar y Compilar las Leyes de Puerto Rico compuesta por los Comisionados Rowe, Daly y Hernández López, varió dicha edad en el varón a dieciocho años y en la mujer a dieciséis. Pero al igual que el Código Civil español, desde su adopción nuestro Código Civil contenía una cláusula de revalidación o convalidación, ipso facto y sin necesidad de declaración expresa, del matrimonio contraído por impú-beres, “si un día después de haber llegado a la pubertad legal hubiesen vivido juntos sin haberse reclamado en juicio contra su validez [el Código nuestro agregó seguidamente ‘las personas que legalmente los representen’], o si la mujer hubiera [‘hubiese’, en el nuestro] concebido antes de la pu-bertad legal o de haberse entablado la reclamación.”
Esta cláusula sobre revalidación o convalidación ipso fado de matrimonios contraídos por impúberes, bajo el Código Civil español, podía únicamente comprender los casos de violación técnica según el Art. 453 del Código Penal español de 1870 igual al Art. 452 del Código Penal de 1879, edición para Cuba y Puerto Rico, que establecía como delito de violación (técnica), el yacer con una mujer menor de doce años. El disponiéndose que al Art. 70 del Código Civil nuestro se agregó por la Ley Núm. 12 de 29 de marzo de 1937 en el sentido de que “toda mujer menor de dieciséis años y mayor de catorce que haya sido seducida podrá contraer matrimonio previo el consentimiento de sus padres o tutor; y si éstos le negaren con el consentimiento de la Sala de Tribunal Superior del lugar de la residencia de la seducida, y todo varón menor de dieciocho años y mayor de dieciséis que se encon-trare acusado de haber seducido a una mujer mayor de ca-torce y menor de dieciséis años de edad, podrá también contraer matrimonio, previo el consentimiento de sus padres o tutor y si éstos lo negaren, con el consentimiento de la Sala del Tribunal Superior del lugar de la residencia de la sedu-cida, y se considerará suficiente para impedir todo proceso *32tal matrimonio, al igual que en los demás casos a que se refiere el Artículo 262 del Código Penal”, no anula la virtuali-dad que por sí tiene la cláusula original del propio Art. 70 del Código Civil sobre revalidación ipso facto de los matri-monios de varones menores de dieciocho años y de las mujeres menores de dieciséis.
La enmienda que al citado artículo de nuestro Código Civil hace la Ley de 1937, atiende los casos en que la mujer entre catorce y dieciséis años es seducida, y el matrimonio celebrado con el consentimiento de sus padres o en su defecto de la Sala correspondiente del Tribunal Superior, y produce un matrimonio válido, no importa la edad de la seducida, siempre que sea mayor de catorce y menor de dieciséis años de edad. Con esta disposición la enmienda de 1937 suplió la capacidad de que carecían hasta entonces las mujeres ma-yores de catorce y menores de dieciséis para un matrimonio válido desde su celebración. Ello, sin embargo, no suple la capacidad para contraer matrimonio de una mujer mayor de catorce y menor de dieciséis que no haya sido seducida. En tal caso, al igual que en los casos de una mujer menor de catorce años, es aplicable la disposición sobre revalidación ipso facto de matrimonios celebrados por mujeres impúberes, si al llegar a los dieciséis años — edad fijada por nuestro Código Civil como la edad de pubertad legal — “hubiesen vi-vido juntos sin haber reclamado en juicio contra su validez las personas que legalmente los representen, o si la mujer hubiese concebido antes de la pubertad legal o de haberse entablado la reclamación.” El hecho de que nuestro Código Penal en su Art. 255 establezca como delito de violación el yacer con una mujer que no fuere la propia si ésta fuere menor de catorce años (delito de violación técnica), no deroga la aplicabilidad de la cláusula sobre revalidación ipso facto de matrimonios contraídos por mujeres menores de dieciséis años contenida en el Art. 70 de nuestro Código Civil, en tanto ese matrimonio se haya contraído por una mujer menor *33de los catorce años establecidos por el Código Penal como base del delito de violación técnica. Así era en España, como antes he apuntado.
En cuanto al matrimonio celebrado el 25 de junio de 1964, en el que la contrayente había nacido el 24 de mayo de 1951, la prueba no contradicha en la vista ante este Tribunal fue que vivían felices y tenían un hijo, y habían tenido otro que murió. Este hecho conduce a la inevitable conclu-sión de que ese matrimonio, por razón de la concepción, con-forme al Art. 70 de nuestro Código Civil quedó revalidado ipso facto.
Con relación al matrimonio celebrado el 30 de marzo de 1964 en el que la contrayente había nacido el 15 de junio de 1950, la declaración de un sargento de la detective tendió a demostrar que aquella se había descarriado y se radicó querella en su contra, siendo ingresada en el Hogar de Niñas. Si bien, desde luego, no se estaba litigando la conducta de la menor, no se dijo si la querella se había radicado contra ella antes de haber cumplido los dieciséis años (hecho éste que ocurrió el 15 de junio de 1966), ni hubo prueba tampoco al efecto de que, aparte de su reclusión — sobre la cual no se estableció tiempo de duración — no vivieren juntos los contra-yentes ni que los padres de ella hubiesen reclamado en juicio contra la validez de dicho matrimonio antes de haber ella llegado a su pubertad legal. Sin estar en condiciones de afir-mar que este matrimonio quedó revalidado ipso facto, con-forme al Art. 70 de nuestro Código Civil, tampoco estaría en condiciones de afirmar que no lo fue.
Habida cuenta del propósito social que llevó a la juez a celebrar estos matrimonios, no obstante la incapacidad legal de las contrayentes, según nuestro Código Civil, y del hecho de que sus padres dieron el consentimiento expreso, no creo que este cargo deba ser base acumulativa para la deter-minación del Tribunal destituyendo a la querellada.
*34En cuanto al cargo tercero, todo lo que quedó en récord fue la orden equivocada dictada por la querellada, pero nin-guna consecuencia de hecho quedó probada de que se afectara, como se alegó en la querella, el derecho constitucional de algún acusado a permanecer en libertad bajo fianza antes de mediar un fallo condenatorio.
En cuanto a los restantes cargos, que se refieren a la conducta personal de la juez en lugares públicos, el residuo de prueba que queda luego de descartar aquella que a mi juicio quedó desacreditada por el interés, la animosidad, la persecución y el asomo de acción conspiratoria que sirve de fondo a la querella, justificaría, en unión a lo que puede quedar de los demás cargos, una censura a la querellada y admonición en cuanto a su responsabilidad como juez para proteger la imagen que representa ante la comunidad.
La experiencia indica que la maledicencia es un hábito pobre, de valor humano negativo y de inferior valor social que puede muchas veces alcanzar a personas de probada inte-gridad contra quienes se desee echar a rodar, por la fan-tasía de las gentes muchas veces y otras por la maldad, inventivas como si fueran realidades, y falsías como si fueran verdades.
Por lo anterior y bajo las circunstancias que concurren en este caso, es que no comparto la destitución decretada.

 La See. 24 de la Ley de la Judicatura, aprobada el 24 de julio de 1952, enmendada en varias ocasiones posteriormente, establece el procedi-miento para la destitución por el Tribunal Supremo, de los Jueces del Tribunal de Primera Instancia, el cual “se iniciará mediante querella dirigida al Tribunal Supremo imputándole al juez conducta inmoral, im-propia, o reprensible, o negligencia en sus deberes judiciales.” Luego de dar a las partes la oportunidad de ser oídas en unión a sus testigos, “Si el Tribunal considerare que los cargos, o parte de ellos, han sido probados, podrá censurar o suspender al juez querellado, o destituirlo permanente-mente de su cargo según, bajo las circunstancias concurrentes, creyere que sea la pena más adecuada.”
Nunca ha sido norma o práctica de este Tribunal, ni de la Oficina de Administración de los Tribunales — porque sería atentatorio al prestigio e independencia judicial' y a nuestro régimen constitucional — encomendar a la policía la vigilancia de los miembros de la judicatura; y mucho menos caracterizar a priori como “irregularidades de los Jueces” lo que en el texto del citado documento, vaciado en el récord de este procedimiento en *23el curso del testimonio del Teniente López López, se denomina “opiniones o actuaciones adversas”, o partir de la base de que los magistrados pro-fieren “insultos” o de que haya “abogados posponiendo casos, esperando jueces específicos”, por cuanto ello constituiría un estado policial indeseable que sometería a jueces y abogados, en sus funciones judiciales y profe-sionales, a la supervisión y vigilancia organizada de la policía.
El texto transcrito del documento citado no representa el criterio que en el mismo se atribuye a la Oficina de Administración de los Tribu-nales, y en el mismo — que no es un documento emanado de la Rama Judicial — se han incluido indebidamente, ciertamente por error, actuaciones judiciales y profesionales que no corresponde a la policía juzgar.